Order entered February 11, 2020




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01359-CV

                              HELEN CULLEN AUSTIN, Appellant

                                                V.

MICHAEL W. MITCHELL, AS TRUSTEE OF TEXAS BRITTANY MITCHELL TRUST
 FBO CAITLIN MITCHELL AND AS TRUSTEE OF BRITTANY MITCHELL TRUST
                   FBO MEGAN MITCHELL, Appellee

                          On Appeal from the 191st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-17-13917

                                             ORDER
       Before the Court is appellant’s February 5, 2020 unopposed second motion to extend

time to file her brief.     We GRANT the motion and ORDER the brief be filed no later than

March 11, 2020. We caution appellant that further extension requests will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE